Title: From George Washington to Robert Howe, 22 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Sir
                            Head Quarters New Windsor June 22d 1781
                        
                        I am favour’d with your Letter of this date; the Artificers you mention that have been drafted from the
                            several Regiments will continue at the Point ’till further orders. I am with respect your most obedt Humbe Servant.

                    